DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment filed, 10 March 2022, of application filed, with the above serial number, on 17 September 2020 in which claims 1, 7, 11, 17, 20 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The independent claims have been amended to add “said session border controller and said second user equipment device being ICE agents which perform ICE negotiations to establish said data path between the session border controller and the second user equipment device”. 
1) The claims cite in the last limitation “wherein said first user equipment device and said second user equipment device are Interactive Connectivity Establishment (ICE) endpoint devices, ICE endpoint devices being endpoint devices which support the ICE protocol” (note: ICE abbreviation in first and last limitations). As Applicant notes on p. 15 of the arguments “ICE agents (sometimes referred to as ICE endpoints) which perform ICE negotiations.” It is indefinite if the second user equipment device, being referred to as both an ICE agent and an ICE endpoint, is performing two different negotiations, if the first user equipment device being referred to as an ICE endpoint performs said negotiations and if the sessions border controller is not an ICE endpoint and thus does not support the ICE protocol as outlined within the claim.
2) It is indefinite what “ICE negotiations” being performed comprises, and the specification only describes any negotiation with par. 5 “As also indicated in IETF ICE specification RFC 5245, the presence of a SBC between two peers using ICE negotiation introduces issues for which no solutions are defined.” It is indefinite if the “negotiations to establish said data path” are steps (i)-(iii) of establishing the data path.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ryner (hereinafter “Ryner”, 2014/0150075).
As per Claim 1, Ryner discloses a method of operating a session border controller, the method comprising: 
receiving, at the session border controller, a first initial offer message from a first user equipment device directed to a second user equipment device, said first initial offer message including one or more Interactive Connectivity Establishment (ICE) candidate addresses for the first user equipment device (at least Ryner paragraph 50; SIP SBC 602 receives a media relay binding description from Client A 608 that includes the ICE relay candidates associated with Client A for connecting to ICE Client B);
establishing a data path between the session border controller and the second user equipment device in response to receiving said first initial offer message, said session border controller and said second user equipment device being ICE agents which perform ICE negotiations to establish said data path between the session border controller and the second user equipment device, said establishing a data path between the session border controller and the second user equipment device including: (i) identifying a first ICE candidate address for the session border controller, (ii) generating a list of session border controller and second user equipment device ICE candidate address pairs, and (iii) performing a successful connectivity check on one or more of the ICE candidate address pairs included in the generated list of ICE candidate address pairs (at least Ryner paragraph 50, 45; SIP SBC 602 allocates relay ports and modifies the media relay binding description to include the relay ports in addition to the ICE relay candidates from Client A 608. The SIP SBC 602 transmits the modified binding description to Client B 610, and Client B responds by sending its two ICE relay candidates back to the SIP SBC 602; Once Client B 210 attempts a connectivity check to port (r2) and it is verified and latched, the WebSBC server 204 forwards it to the other latched connection on port (r1)); 
establishing a data session between the first user equipment device and the session border controller after establishing the data path between the session border controller and the second user equipment device in response to receiving said first initial offer message (at least paragraph 45, 50; A SIP connection is established between Client A 608 and Client B 610 based on the media relay binding description, via the relay ports located on the SIP SBC 602); 
wherein said first user equipment device and said second user equipment device are Interactive Connectivity Establishment (ICE) endpoint devices, ICE endpoint devices being endpoint devices which support the ICE protocol (at least paragraph 6; 45, 50; ICE protocol is designed to allow two client devices to automatically discover the best way to send voice and video media streams across an IP network).
As per Claim 2. The method of claim 1, 
wherein said first initial offer message includes two ICE candidate addresses for the first user equipment device, a first ICE candidate address for the first user equipment device and a second ICE candidate address for the first user equipment device; 
wherein said establishing a data path between the session border controller and the second user equipment device further includes: 
identifying a second ICE candidate address for the session border controller; 
transmitting, from the session border controller, to the second user equipment device a second initial offer message, said second initial offer message including the first ICE candidate address for the session border controller and the second ICE candidate address for the session border controller, said first ICE candidate address for the session border controller being a proxy candidate address for the first ICE candidate address for the first user equipment device, said second ICE candidate address for the session border controller being a proxy candidate address for the second ICE candidate address for the first user equipment device; receiving, at the session border controller, a first response message from the second user equipment device in response to the second initial offer message, the first response message including one or more ICE candidate addresses for the second user equipment device (at least paragraph 40, 42, 45, 50; WebSBC server 204 then allocates two relay ports (r1) and (r2) and returns those candidates to the website application server 202 in an Allocation Protocol response. The website application server 202 then modifies (308) the media relay binding description by adding the relay candidate (r2) to Client A's (a1) and (a2) candidates, and transmits (310) the media relay binding description down to Client B 210. Client B responds by transmitting its two ICE relay candidates (b1) and (b2) to the website application server 202, and the website application server receives (312) the two ICE relay candidates from Client B 210. The website application server 202 then modifies the media relay binding description to add Relay candidate (r1) to the (b1) and (b2) candidates from Client B 210. The website application server 202 transmits (314) the media relay binding description, including the relay candidate (r1), to Client A 208. A media relay connection is established (316) between Client A 208 and Client B 210 based on the media relay binding description, via the relay ports (r1) and (r2) located on the WebSBC server 204).
As per Claim 3. The method of claim 2, wherein said list of session border controller and second user equipment device ICE candidate address pairs is generated from the first ICE candidate address for the session border controller, the second ICE candidate address for the session border controller and the one or more ICE candidate addresses for the second user equipment device included in the first response message from the second user equipment device (at least paragraph 40-42, 45, 50; binding request sent by Client A 208 results in the Server Reflexive address (a2) being created. Client A 208 then constructs its media relay binding description (also called SDP) using the candidates (a1) and (a2); WebSBC server 204 then allocates two relay ports (r1) and (r2) and returns those candidates to the website application server 202 in an Allocation Protocol response. The website application server 202 then modifies (308) the media relay binding description by adding the relay candidate (r2) to Client A's (a1) and (a2) candidates, and transmits (310) the media relay binding description down to Client B 210. Client B responds by transmitting its two ICE relay candidates (b1) and (b2) to the website application server 202, and the website application server receives (312) the two ICE relay candidates from Client B 210. The website application server 202 then modifies the media relay binding description to add Relay candidate (r1) to the (b1) and (b2) candidates from Client B 210. The website application server 202 transmits (314) the media relay binding description, including the relay candidate (r1), to Client A 208. A media relay connection is established (316) between Client A 208 and Client B 210 based on the media relay binding description, via the relay ports (r1) and (r2) located on the WebSBC server 204).
As per Claim 4. The method of claim 3, wherein the one or more ICE candidate addresses for the second user equipment device included in the first response message is two ICE candidate addresses for the second user equipment device, a first ICE candidate address for the second user equipment device and a second ICE candidate address for the second user equipment device (at least paragraph 40-42, 45, 50; Client B responds by transmitting its two ICE relay candidates (b1) and (b2)).
As per Claim 5. The method of claim 4 further comprising: identifying a third ICE candidate address for the session border controller, said third ICE candidate address for the session border controller being a proxy candidate address for the first ICE candidate address for the second user equipment device; identifying a fourth ICE candidate address for the session border controller, said fourth candidate address for the session border controller being a proxy candidate address for the second ICE candidate address for the second user equipment device; generating a response to the first initial offer message from the first user equipment device directed to the second user equipment device, by the session border controller, said response to the first initial offer message from the first user equipment device directed to the second user equipment device including the third ICE candidate address for the session border controller and the fourth ICE candidate address for the session border controller; transmitting, by the session border controller, to the first user equipment device the generated response to the first initial offer message from the user equipment device directed to the second user equipment device (at least paragraph 40-42, 45, 50; WebSBC server 204 then allocates two relay ports (r1) and (r2) and returns those candidates to the website application server 202 in an Allocation Protocol response. The website application server 202 then modifies (308) the media relay binding description by adding the relay candidate (r2) to Client A's (a1) and (a2) candidates, and transmits (310) the media relay binding description down to Client B 210. Client B responds by transmitting its two ICE relay candidates (b1) and (b2) to the website application server 202, and the website application server receives (312) the two ICE relay candidates from Client B 210. The website application server 202 then modifies the media relay binding description to add Relay candidate (r1) to the (b1) and (b2) candidates from Client B 210. The website application server 202 transmits (314) the media relay binding description, including the relay candidate (r1), to Client A 208. A media relay connection is established (316) between Client A 208 and Client B 210 based on the media relay binding description, via the relay ports (r1) and (r2) located on the WebSBC server 204).
As per Claim 6. The method of claim 5 further comprising: waiting, by the session border controller, to receive a STUN connectivity check message from the first user equipment device first ICE candidate address before transmitting a STUN connectivity check message to the second user equipment device from said first ICE candidate address for the session border controller; and in response to receiving a STUN connectivity check message from the first user equipment device first ICE candidate address, transmitting, by the session border controller, a STUN connectivity check message to the second user equipment device from said first ICE candidate address for the session border controller (at least paragraph 39-45; Client A 208 sends a STUN binding request to the STUN server (encapsulated in the WebSBC server 204) in order to determine its ICE relay candidates; binding request sent by Client A 208 results in the Server Reflexive address (a2) being created. Client A 208 then constructs its media relay binding description (also called SDP) using the candidates (a1) and (a2) and passes the media relay binding description up to the website application server 202 via WebSockets or HTTP. The website application server 202 receives (302) the media relay binding description that includes the ICE relay candidates associated with Client A 208; then both clients 208, 210 begin sending STUN connectivity messages to the relay candidates (r1) and (r2); Once Client B 210 attempts a connectivity check to port (r2) and it is verified and latched, the WebSBC server 204 forwards it to the other latched connection on port (r1). From this point on, the two clients 208, 210 have a secure and authenticated path to complete the STUN connectivity handshake and can begin sending the media streams over the ports (a3-r1-r2-b3), as shown in FIG. 4).
As per Claim 7. The method of claim 6 further comprising: waiting, by the session border controller, to receive a STUN connectivity check message from the first user equipment device second ICE candidate address before transmitting a STUN connectivity check message to the second user equipment device from said second ICE candidate address for the session border controller; and waiting, by the session border controller, for a STUN connectivity check response message from the second user equipment device in response to the STUN connectivity check message sent by the session border controller, to the second user equipment device from said first ICE candidate address for the session border controller before responding to the STUN connectivity check message received from the first user equipment device first ICE candidate address (at least paragraph 39-45; Client A 208 sends a STUN binding request to the STUN server (encapsulated in the WebSBC server 204) in order to determine its ICE relay candidates; binding request sent by Client A 208 results in the Server Reflexive address (a2) being created. Client A 208 then constructs its media relay binding description (also called SDP) using the candidates (a1) and (a2) and passes the media relay binding description up to the website application server 202 via WebSockets or HTTP. The website application server 202 receives (302) the media relay binding description that includes the ICE relay candidates associated with Client A 208; then both clients 208, 210 begin sending STUN connectivity messages to the relay candidates (r1) and (r2); Once Client B 210 attempts a connectivity check to port (r2) and it is verified and latched, the WebSBC server 204 forwards it to the other latched connection on port (r1). From this point on, the two clients 208, 210 have a secure and authenticated path to complete the STUN connectivity handshake and can begin sending the media streams over the ports (a3-r1-r2-b3), as shown in FIG. 4).
As per Claim 8. The method of claim 7, wherein the session border controller is not a controlling ICE agent in ICE negotiations between the first user equipment device and the session border controller; and wherein the session border controller is a controlling ICE agent in the ICE negotiations between the session border controller and the second user equipment device (at least paragraph 50, 45; SIP SBC 602 receives a media relay binding description from Client A 608 that includes the ICE relay candidates associated with Client A. The SIP SBC 602 allocates relay ports and modifies the media relay binding description to include the relay ports in addition to the ICE relay candidates from Client A 608. The SIP SBC 602 transmits the modified binding description to Client B 610, and Client B responds by sending its two ICE relay candidates back to the SIP SBC 602. The SIP SBC 602 then modifies the media relay binding description to add the (b1) and (b2) candidates from Client B 210. The SIP SBC 602 transmits the media relay binding description, including the relay ports, to Client A 608).
As per Claim 9. The method of claim 8, wherein said session border controller is operating in a back to back user agent mode of operation in connection with messages being exchanged between the first user equipment device and the second user equipment device (at least paragraph 50; Fig. 4; SIP SBC 602 receives a media relay binding description from Client A 608 that includes the ICE relay candidates associated with Client A. The SIP SBC 602 allocates relay ports and modifies the media relay binding description to include the relay ports in addition to the ICE relay candidates from Client A 608. The SIP SBC 602 transmits the modified binding description to Client B 610).
As per Claim 10. The method of claim 1 further comprising: receiving data at the session border controller from the first user equipment device and relaying said data to the second user equipment device over said data path established between the session border controller and the second user equipment device (at least paragraph 50; Fig. 4; SIP SBC 602 receives a media relay binding description from Client A 608 that includes the ICE relay candidates associated with Client A. The SIP SBC 602 allocates relay ports and modifies the media relay binding description to include the relay ports in addition to the ICE relay candidates from Client A 608. The SIP SBC 602 transmits the modified binding description to Client B 610).
Claims 11-20 do not, in substance, add or define any additional limitations over claims 1-10 and therefore are rejected for similar reasons, supra.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 10,819,755 (hereinafter ‘755). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite features that not patentably distinct from the reference claim(s) and the examined application (hereinafter ‘491) claim is either anticipated by, or would have been obvious over, the reference claim(s). See below table for comparison purposes where it can be seen that ‘491 Claim 1 is not patentably distinct from ‘755 Claim 1 with the exception of the ICE features which are included in ‘755 Claim 10:
‘491 Application
‘755 Patent
Claim 1.
A method of operating a session border controller, the method comprising: receiving, at the session border controller, a first initial offer message from a first user equipment device directed to a second user equipment device, said first initial offer message including one or more Interactive Connectivity Establishment (ICE) candidate addresses for the first user equipment device; 
establishing a data path between the session border controller and the second user equipment device in response to receiving said first initial offer message, said session border controller and said second user equipment device being ICE agents which perform ICE negotiations to establish said data path between the session border controller and the second user equipment device, said establishing a data path between the session border controller and the second user equipment device including: 


(i) identifying a first ICE candidate address for the session border controller, 
(ii) generating a list of session border controller and second user equipment device ICE candidate address pairs, and 
(iii) performing a successful connectivity check on one or more of the ICE candidate address pairs included in the generated list of ICE candidate address pairs; 






























establishing a data session between the first user equipment device and the session border controller after establishing the data path between the session border controller and the second user equipment device in response to receiving said first initial offer message; 

Claim 1.
A method of operating a session border controller, the method comprising: receiving, at the session border controller, a first initial offer message from a first user equipment device directed to a second user equipment device, said first initial offer message including one or more candidate addresses for the first user equipment device; 


establishing a data path between the session border controller and the second user equipment device in response to receiving said first initial offer message prior to establishing a data session between the first user equipment device and the session border controller, said establishing a data path between the session border controller and the second user equipment device including: 





(i) identifying a first candidate address for the session border controller, 
(ii) generating a list of session border controller and second user equipment device candidate address pairs, and 
(iii) performing a successful connectivity check on one or more of the candidate address pairs included in the generated list of candidate address pairs; 

prior to completing said establishing a data path between the session border controller and the second user equipment device, sending, from the session border controller, to the first user equipment device an answer message in response to the first initial offer message, said answer message including a second candidate address for the session border controller; waiting, by the session border controller, to respond to any connectivity check messages received by the session border controller from the first user equipment device prior to the completing of said establishing a data path between the session border controller and the second user equipment device as part of establishing the data session between the first user equipment device and the session border controller; 
sending, from the session border controller, to one of the one or more candidate addresses for the first user equipment device a response to a connectivity check message from the first user equipment device after establishing the data path between the session border controller and the second user equipment device; and 
establishing the data session between the first user equipment device and the session border controller after establishing the data path between the session border controller and the second user equipment device.
wherein said first user equipment device and said second user equipment device are Interactive Connectivity Establishment (ICE) endpoint devices, ICE endpoint devices being endpoint devices which support the ICE protocol.
Claim 10. The method of claim 1, wherein said first user equipment device and said second user equipment device are Interactive Connectivity Establishment (ICE) endpoint devices, ICE endpoint devices being endpoint devices which support the ICE protocol.

‘491 Claim 11 is similarly rejected with ‘755 claim 18, and ‘491 Non-transitory CRM Claim 20 instructions are similarly rejected as being obvious over ‘755 method claim 10.
The double patenting rejection is held in abeyance until allowable subject matter is indicated.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
The double patenting rejection is held in abeyance until allowable subject matter is indicated.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ICE agents perform the negotiations and example operations listed on p. 15 of arguments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Aplicant argues, in substance, that Ryner does not teach identifying a first ICE candidate address for the SBC as Ryner’s candidate addresses are for the clients A & B. However, Ryner teaches the SBC receiving ICE relay candidates. Applicant argues that the r2 relay address in Ryner is a candidate address for client A not the SBC. However, par. 45 clearly outlines that client A has an address of a3 connecting to r1 of the SBC and r2 of the SBC connecting to b2 of client B “(a3-r1-r2-b3)”.
Applicant argues r2 is a candidate address for client A and r1 is for client B, neither for the SBC. However, as Fig. 4 best shows, r1 and r2 are associated with the SBC 204, a1 with client A and b1 with client B. 
Applicant references par. 42 where Ryner mentions adding relay candidate r2 to a1 and a2 candidates, and likewise with r1 and client B. Examiner agrees that Ryner is adding these to the candidates but disagrees that such relay candidates are for clients A and B. In other words, Ryner is not adding r2 so that there are three candidates r2, a1, and a2 to be chosen from by the client, but rather a1 and a2 are the candidates for the client and r2 is the candidate for the SBC. Whereby adding the relay candidates is necessary for the SBC to use for the two ICE connections, not to have a third candidate choice for the clients.
	Par. 42, in full, recites (bolding and underlining as presented by Applicant, italics emphasis by Examiner):
[0042] The WebSBC server 204 then allocates two relay ports (r1) and (r2) and returns those candidates to the website application server 202 in an Allocation Protocol response. The website application server 202 then modifies (308) the media relay binding description by adding the relay candidate (r2) to Client A's (a1) and (a2) candidates, and transmits (310) the media relay binding description down to Client B 210. Client B responds by transmitting its two ICE relay candidates (b1) and (b2) to the website application server 202, and the website application server receives (312) the two ICE relay candidates from Client B 210. The website application server 202 then modifies the media relay binding description to add Relay candidate (r1) to the (b1) and (b2) candidates from Client B 210. The website application server 202 transmits (314) the media relay binding description, including the relay candidate (r1), to Client A 208. A media relay connection is established (316) between Client A 208 and Client B 210 based on the media relay binding description, via the relay ports (r1) and (r2) located on the WebSBC server 204.
	As clear from the last sentence omitted from the partially quoted paragraph on p. 17, r1 and r2 are located on the SBC.
Applicant arguments on p. 20 are similarly directed to that responded to above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “SBC generating a list of ICE candidate address pairs” and “SBC does not perform continuity [sic] checks”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not clearly recite which device performs the list generation and connectivity check, however, Ryner teaches the SBC participates in a connectivity check (the claims do not recite the SBC generating or transmitting a connectivity message) in par. 45 as the clients each send a connectivity check to the SBC for the SBC to verify, authenticate, and latch the connection with the SBC to complete the handshake between the three devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443